Citation Nr: 0625630	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  96-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to two separate 10 percent ratings for tinnitus 
(instead of a single 10 percent rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1982 to June 
1992.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, granted service 
connection for tinnitus with a noncompensable evaluation, 
effective July 1, 1992.  

During the pendency of this appeal, the veteran's claims file 
was transferred to the jurisdiction of the Winston-Salem, 
North Carolina RO, which has certified the case for appellate 
review.  

The veteran appealed for a higher initial evaluation of 
tinnitus and in November 1999 the Board remanded this issue 
for further development.  A January 2001 RO decision granted 
an increased initial evaluation of 10 percent.  In July 2002 
the Board denied an evaluation in excess of 10 percent for 
tinnitus.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2003 Joint 
Motion for Partial Remand, the Secretary of Veterans Affairs 
(VA) and the veteran, through her representative, requested 
that the Board decision as to the tinnitus issue be vacated 
and remanded.  An April 2003 Court order granted the motion.  

Given the contentions of the veteran, and the framing of the 
issue in Court proceedings, in October 2003, the Board 
phrased the issue currently on appeal as entitlement to two 
separate 10 percent ratings for tinnitus, instead of a single 
10 percent rating.  The October 2003 Board decision denied 
the claim.  

The veteran again appealed to the Court.  A January 2005 
Joint Motion for Remand requested that the October 2003 Board 
decision be vacated and remanded.  A January 2005 Court order 
granted the motion.




FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999, 2002, 2005); Smith v. Nicholson, No. 05-7168, --- 
F.3d. ---, 2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, as there is no reasonable possibility that any 
further notice or assistance would aid the veteran in 
substantiating her claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


II.  Analysis

Tinnitus is evaluated as 10 percent disabling under 
Diagnostic Code 6260, which was revised effective June 10, 
1999 and June 13, 2003.  38 C.F.R. § 4.87a, Diagnostic Code 
6260 (1999 & 2005).  

The June 2003 revision specifically clarified existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2003).  The veteran has consistently 
argued that she is entitled to an increased initial 
evaluation for bilateral tinnitus on the basis of separate 10 
percent ratings for each ear.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-June 10, 1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required that VA assign dual 
10-percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
versions of Diagnostic Code 6260 in effect prior to June 1999 
and June 2003 preclude an evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's claim for 
separate 10 percent ratings for each ear for her service-
connected tinnitus must be denied under both the old and new 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to two separate 10 percent ratings for tinnitus 
is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


